Opinion by
Mb. Chief Justice Mitchell,
By the Act of April 13, 1868, P. L. 1017, a special system “ for the collection of state, county, poor and military taxes ” was established for the county of Bedford. By the Act of February 27, 1872, P. L. 179, the provisions of the act of 1868 were extended to Huntingdon county. The single question ■in the present case is whether the local system thus established is repealed by the Act of June 6, 1893, P. L. 333.
The act of 1898 is entitled “ An act to authorize the election of tax collectors for the term of three years in the several boroughs and townships of this commonwealth,” and the enacting portion of it consists of a single section directing that “ the qualified voters of every borough and township .... shall triennially .... elect one properly qualified person for tax collector in each of said districts, .who shall serve for the term of three years.” A second section merely repeals acts and parts of acts inconsistent therewith. This act is too incomplete to admit of administration by itself. The qualifications, .powers *356and duties of the tax collectors are nowhere indicated, and for them it is plain that we must look elsewhere. The gap is filled by the Act of June 25, 1885, P. L. 187, entitled “ An act regulating the collection of taxes in the several boroughs and townships of this commonwealth ” which defines the election, qualifications, bonds, duties and powers of the collectors and provides a carefully worked out system for the collection of taxes in boroughs and townships. It is a general system and would clearly apply to all the boroughs in the state and thus supersede all local systems were it not for the express provision to the contrary in section 13 that “ this act shall not apply to any taxes the collection of which is regulated by a local law.”
Reading the acts of 1885 and 1893 together, as we must do to give the latter any vitality for administration, it is plain that the later act .though not expressly so-called is a supplement to the former, and so considered its purpose is entirely clear. By the act of 1885 the tax collectors were elected annually for a term of one year. The act of 1893 authorizes and directs the election for a term of three years. This is the entire scope of the title “ to authorize the election of tax collectors for the term of three years ” and so far as appears the whole intent of the act. It repeals no provision of the act of 1885 expressly and none by implication except such as are inconsistent and the only one inconsistent is the term of office. To hold that it repealed the local Huntingdon act would be in plain disregard of the saving clause in section 13 of the act of 1885 without any warrant for so doing.
Com. ex rel. v. Wunch, 167 Pa. 186, is cited by appellant as sustaining a contrary view. In that case the local act in question, March 18, 1852, required the collection of taxes in the township of Long Swamp, to be given to the lowest bidder. The court of common pleas of Berks county held that this provision was inconsistent with the directions of the act of 1893 that the tax collectors should be elected by the qualified voters of the township. The inconsistency between the two acts was manifest and the learned judge in so deciding went further and expressed the opinion that all local laws in like manner inconsistent were repealed by the act of 1893. The decision was affirmed in a per curiam opinion by our late Brother Williams, in which his language was broad enough to sustain *357a similar construction. In Com. ex rel. v. Commissioners, 6 Pa. Superior Ct. 211, the Bedford (and Huntingdon) act of 1868 was in question, and the Superior Court held that it was not repealed, distinguishing Com. v. Wunch on the ground of the inconsistency between the act in question there and the act of 1893 and the absence of such inconsistency in the case in hand. The distinction unquestionably exists, and if the act of 1893 were a substantive act capable of standing by itself, the distinction would justify both decisions. But as already noted the act of 1893 is in substance only a supplement, a mere branch having no trunk to sustain it except the act of 1885, and the express provision in section 13 of that act stands immovably in the way of the construction of repeal. In Com. v. Wunch the limited scope of the act of 1893 and the express saving of local laws by the act of 1885 were not given their proper weight, and further consideration compels us to overrule that case.
Judgment affirmed.